Citation Nr: 1543537	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement an effective date for service connection for major depressive disorder with psychotic features prior to May 22, 2012.   

2.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder with psychotic features.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran received an honorable discharge for a period of active service from June 1979 to June 1980, and he was discharged under honorable conditions from a period of service from June 1981 to March 1983.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky, which in pertinent part granted service connection for major depressive disorder with psychotic features and assigned an initial 50 percent disability rating, all as of the date of receipt of the original claim on May 22, 2012.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and Veterans Benefits Management System (VBMS) systems to ensure a total review of the evidence.  Any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

VBMS entries of January 16 and 17, 2015, contain VA Form 21-526 EZ and VA Form 27-0820, Report of General Information, in which the Veteran set forth a claim for service connection for osteoarthritis, and for "neurological behavioral problems" due to contaminated water at Camp Lejeune.  As yet these matters have not been adjudicated by the RO and, so, the Board does not have jurisdiction and they are referred to the RO for consideration.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran's service-connected major depressive disorder with psychotic features was incurred during his last period of military service, from which he was discharged in March 1983.  

2.  The Veteran's original claim for service connection for psychiatric disability was received on May 22, 2012.  

3.  From the time of discharge from the Veteran's last period of military service in March 1983 until receipt of his original claim for service-connection for a psychiatric disability, no formal or informal claim for VA benefits was received. 

4.  The Veteran's service-connected psychiatric disability is manifested by depression which is controlled by medication, impaired affect, occasional impairment of insight and judgment, and low grade psychosis with some paranoid but not homicidal or consistent suicidal ideation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date for service connection for major depressive disorder with psychotic features prior to receipt of the original claim on May 22, 2012, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2015).  

2.  The criteria for an initial rating in excess of 50 percent for major depressive disorder with psychotic features are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, and Diagnostic Code 9434 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide, prior to initial claim adjudication, claimants with notice, i.e., what is needed for claim substantiation and which evidence or information VA will obtain and that which the claimant must obtain; and to make reasonable efforts to assist in claim development.  38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159(b)(1), 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claim substantiation notice applies to all five elements of a service connection claim, i.e., (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Board finds that VA has satisfied the VCAA notice duty by letters dated in July and November 2012, prior to the August 2013 rating decision which is appealed, and which advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for psychiatric disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish effective dates and disability ratings in accordance with Dingess/Hartman, supra.  

As to the appeal for an earlier effective date for the grant of service connection and for a higher initial rating for major depressive disorder with psychotic features, these claims arise from a disagreement with the initial disability rating and effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's available service treatment records (STRs) are of record, although the Board acknowledges that the STRs are incomplete.  The RO made a Formal Finding of the unavailability of all of the Veteran's STRs in July 2013.  Also of record are post-service VA treatment records.  The Veteran has not identified any additional, outstanding records which are available, having stated that past private psychiatric treatment and hospitalizations were more than 10 years ago and, as such, records thereof are no longer available.  Also, he declined to testify in support of his claims.  

Here, the Veteran was afforded a VA psychiatric examination in July 2013.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Neither the Veteran nor his representative has alleged that the examination is inadequate for adjudicating the increased rating claim.  Moreover, the Board finds that the examination is adequate and, so, is sufficient to adjudicate the claim for a higher initial disability rating.  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

Service Connection Effective Date

The Veteran contends that the effective date for service connection for his psychiatric disorder should extend back in time to at least 5 years prior to the current effective date of May 22, 2012, because this disability has been disabling since prior to the current effective date and, in fact, has existed since his discharge from active service.  

In this regard, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.   Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

Under 38 U.S.C. § 5110(a), "the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 C.F.R. § 3.400(b)(2)(i) which implements section 5110(a), provides in pertinent part:

	(2) Disability compensation- (i) Direct service connection ([38 C.F.R. §] 3.4(b)).  Day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later....

38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 99 (1992).  

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice). 

VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection. 

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

A review of the record discloses that VA received the Veteran's initial claim for service connection for a psychiatric disability on May 22, 2012.  VA treatment records show that he first sought VA treatment no earlier than only one month prior thereto, in April 2012.  VA electronic (CAPRI) records in Virtual VA show that in September 2012 he intended to seek service connection for depression.  

Although a report of VA examination or hospitalization may be accepted as an informal claim for increased benefits or an informal claim to reopen once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, such reports cannot constitute an original claim for service connection.  38 C.F.R. § 3.l57(b)(1); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  In MacPhee v. Nicholson, the United States Court of Appeals for the Federal Circuit held that:

An informal claim under 38 C.F.R. § 3.157(b)(1) is a claim to increase or reopen a disability determination.  See 38 C.F.R. § 3.157(b)(1) (entitled "Report of examination or hospitalization as claim for increase or to reopen").  Any such informal claim must be for a condition that not only has been the subject of a prior claim, but the condition must also have been previously found to be service-connected ...  

To the extent that it is contended that the VA outpatient treatment (VAOPT) records in April 2012 constituted a claim for service connection and are deemed to have been constructively of record upon their creation, pursuant to the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), under some circumstances medical records can constitute an informal claim for VA benefits.  

However, this theory of entitlement fails upon closer review because although 38 C.F.R. § 3.157 states the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later, it goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  In other words, the date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Such is not the case here.  Thus, the provisions of 38 C.F.R. § 3.157 are not for application in the instant case.  

Here, it is undisputed that the Veteran's claim for any VA benefit was first received by VA on May 22, 2012.  In fact, prior to May 22, 2012, he had never filed a claim for service connection for any VA disability or for pension benefits.  Thus, any VA treatment he may have received prior thereto cannot be the effective date for the grant of service connection for his now service-connected psychiatric disorder.  

Moreover, even the notations by VA medical professionals that the Veteran was trying to obtain service connection and that he wanted service-connected disability compensation for depression do not constitute a formal claim for service connection.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (noting that notations by VA medical professionals that a veteran was "trying" to obtain service connection and that he "wanted to file" a claim for service connection, without any additional evidence, did not "manifest the requisite intent to reopen a previously denied schizophrenia service-connection claim"). 

Even if the Veteran had a psychiatric disability of service origin which was disabling prior to May 22, 2012, this alone is insufficient to warrant the assignment of an earlier effective date for service connection.  See KL, 5 Vet. App. 208 (1993); Crawford, 5 Vet. App. 35 (1995).  Rather, he must file a claim and in this case he did not do so until May 22, 2012.  Similarly, to the extent that he is alleging that he has continuously had psychiatric disability of service origin since his March 1983 discharge from his last period of military service, the same analysis applies, i.e., he must have filed a claim either within one year of discharge or at some point prior to May 22, 2012.  However, he did not do so.  

Lastly, it is argued by the Veteran's service representative that the Veteran was discharged from his last period of military service after having appeared before a medical discharge review board and that at that time he should have been informed of his right to seek VA treatment and to file a claim for disability compensation with VA.  The Board has considered this argument but finds that it is without merit inasmuch as any action or inaction by a military medical discharge review board does not alter the legal requirement that the Veteran must file a claim for disability compensation with VA.  

Accordingly, an effective date prior to May 22, 2012, for service connection for major depressive disorder with psychotic features must be denied.  


Major Depressive Disorder With Psychotic Features Initially Rated 50 Percent Disabling

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).  Generally, a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Here, however, the criteria for the evaluation of psychiatric disorders contemplate such medicinal relief.  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  


Background

VA electronic (CAPRI) records in Virtual VA show that in September 2012 the Veteran reported that he could not work as a plasterer because of knee arthritis, for which he wore a brace.  He was seeking service connection for depression but did not cite any differences between yesterday, when he said that he had not felt depressed, and today, when he stated he felt depressed.  The examiner noted that he appeared to have a financial incentive for stating that he had had a continuing depression from the time that his wife left him during military service.  On mental status examination he was alert, oriented, and his memory was intact.  He did not display evidence of cognitive impairment.  He denied suicidal ideas and had no ideas of harming others.  He did not demonstrate psychotic symptoms, e.g., hallucinations, delusions, or ideas of reference, and his thoughts were coherent and logical.  There was no evidence of disorientation or disorganization of thoughts.  His affect was not labile.  He did not demonstrate significant anxiety.  There were no obsessional symptoms.  Insight and judgment were affected by depression.  His GAF score was 75.  His mood was mildly depressed.  The examiner noted that he repeatedly said that he was "diagnosed with severe chronic depression" but because he did not present with severe depression, his repetition of this phrase appeared to be connected with his financial incentive for service connected disability.  

VA CAPRI records in Virtual VA show that also in September 2012 the Veteran reported that in the past his depression could progress to the point that he had had suicidal ideations.  It was characterized by the presence of sad mood, hopelessness, helplessness, crying spells, isolative behavior, and irritable mood.  He had used marijuana in the past to self-medicate his depressive symptoms.  However, he realized that it did not help him at times.  He was currently taking psychotropic medication with partial results.  He still complained of sadness and his affect looked constricted.  He stated that sometimes he felt that he was being watched and had heard a voice calling.  On mental status examination he had average grooming and hygiene, and was casually dressed.  He was pleasant and cooperative, and made good eye contact.  His affect was of constricted range with moderate intensity.  His mood was sad.  His speech was fluent, spontaneous, and normo-verbal.  His thought processes were coherent, linear, and goal-oriented.  His thought content was non-delusional, and he had no obsessions or intrusive thoughts of trauma. There was no suicidality or homicidality.  He had no hallucinations or perceptual disturbances.  As to cognitive functioning, he was alert and fully oriented.  He had fair insight and judgment. His GAF score was 60.  

VA CAPRI records in Virtual VA show that in June 2013 the Veteran reported that he continued to smoke cannabis to control his depressive symptoms.  He had an irritable mood which he related to his chronic physical pain.  He was casually dressed and he was calm.  He was fully oriented and his speech was not pressured.  His thoughts were goal-directed.  As to mood, he was depressed and irritable, and his affect was congruent therewith.  He denied suicidal and homicidal ideation, as well as hallucinations.  His insight and judgment were fair.  His GAF score was 60.  

VA CAPRI records in Virtual VA show that on July 12, 2013 the Veteran complained of having poor sleep, described as irregular sleep, for which he was given medication and was informed that this would also help his mood.  He realized his mood had improved but he was still having some bouts of a sad mood.  He was calm and fully oriented.  His speech was not pressured.  His thought content was goal-directed.  His mood was less sad and his affect was less constricted.  He denied suicidal and homicidal ideation, as well as hallucinations.  His judgement and insight were poor regarding the importance of not smoking cannabis.  His GAF score was 60.  

On VA psychiatric examination on July 31, 2013, the Veteran's claim file was reviewed.  The Veteran reported not having any history of recent violence, but in the past he had lost a few jobs due to not controlling his nonphysical outbursts of anger.  In the past he had made one suicide attempt in the past by taking a large amount of Tylenol pills.  

The Veteran presented with a history of passive and active suicidal thoughts for many years.  He denied any current intent, plans, wishes, or goals to harm himself or others, i.e., no suicidal or homicidal ideation for several years.  About a year ago, in the context of pain, he awakened with fleeting, but passive, suicidal ideation but this never progressed.  This was just fleeting.  The Veteran reported that his depression worsened if he did not take his medication.  He stated that he did not get along with co-workers. There were times that he had thought they were talking about him.  He did have a close friend but he felt, intermittently, that people were talking about him.  He denied any history of mania or psychosis and stated that on medication he was much better.  On mental status examination the Veteran's affect was slightly restricted.  He was calm and cooperative.  He had no suicidal or homicidal ideation.  

The diagnosis was recurrent major depression with psychotic features; but he did not seem to have a psychotic disorder given his relative functioning and paucity of auditory and visual hallucinations or delusions, although he had had mild intermittent paranoia.  His low-grade psychosis seemed intimately connected to his depression.  He had not required anti-psychotic medication and had not subsequently become manic even when assertively treated with antidepressants.  He had anxiety symptoms but these seem part and parcel of his depressive disorder.  His GAF score was 55 to 65.  His level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His symptoms included depressed mood, anxiety, disturbances of motivation and mood, and suicidal ideation.  He was capable of managing his financial affairs.  

VA CAPRI records in Virtual VA show that in September 2013 the Veteran reported that he had not slept well because he had run out of psychotropic medication, which had also seemed to help a bit with his mood.  He attributed the absence of the sense of an aching heart to taking Wellbutrin.  His sensation of depression seemed localized to his chest.  He had some suspiciousness of others around him thinking ill of him when he was depressed.  He sometimes heard his name called aloud when no one was there.  On mental status examination his cognition was grossly intact.  He was calm and fully oriented.  His speech was not pressured.  His thought processes were goal-directed.  His mood was depressed.  His affect was blunted. He denied suicidal and homicidal ideation, as well as hallucinations, although he occasionally heard his name called.  At times he had mild paranoia when around groups of people.  He was anxious but had no delusions.  His judgement and insight were fair.  His GAF score was 59.  

VA CAPRI records in Virtual VA show that in November 2013 the Veteran reported that he had heard a loud voice shout his name on two occasions.  But, he denied command or commentary hallucinations.  It had been many years since he had been as delusional as he was when discharged from service. What had persisted was paranoia in that he believed people were talking about him negatively, or plotting against him.  Stated his co-workers had had to talk him down in the past.  He denied significant problems with depression currently.  On mental status examination his cognition was grossly intact.  His appearance was casual.  He was fully oriented.  His speech was not pressured and his thoughts were goal-directed.  His mood was dysphoric.  His affect was blunted.  He had no serious suicidal or homicidal ideation.  He had no delusions but had some anxiety.  He had fair judgement and insight.  His GAF score was 55. 

VA CAPRI records in Virtual VA show that in December 2013 the Veteran complained of still feeling anxious, tired, and irritable.  He still had outbursts of verbal abuse.  He had mild depression and was sleeping well on medication.  He was not currently experiencing non-command auditory hallucinations. There were no current suicidal or homicidal ideas.  He had social anxiety, and did not feel comfortable around large groups of people. On mental status examination, as to cognition, he was grossly intact.  He was fully oriented.  His speech was not pressured.  His thought processes were goal-directed.  His mood was anxious and his affect was constricted.  He denied suicidal and homicidal ideation, as well as hallucinations.  He had fair judgement and insight.  His GAF score was 55.  

VA CAPRI records in Virtual VA show that in February 2014 it was noted that the Veteran was not receiving treatment from a non-VA healthcare provider.  Also in February 2014, on mental status examination his cognition was grossly intact.  He was fully oriented.  His speech was not pressured and his thought processes were goal directed.  His mood was "pretty good" but his affect was constricted.  He denied suicidal and homicidal ideation, as well as hallucinations. 

VA CAPRI records in VBMS show that in November 2014 the Veteran reported having paranoid ideas but no audio-visual hallucinations.  His anxiety was under control.  On mental status examination his cognition was grossly intact.  He was fully oriented.  His speech was not pressured and his thought processes were goal directed.  His mood was "tired" and his affect was constricted.  He denied suicidal and homicidal ideation, as well as hallucinations.  He had fair insight and judgment.   

VA CAPRI records in VBMS show that in December 2014 the Veteran's cognition was grossly intact.  He was fully oriented.  His speech was not pressured and his thought processes were goal directed.  His mood was "sore" and his affect was constricted.  He denied suicidal and homicidal ideation, as well as hallucinations.  He had fair insight and judgment.  

Analysis

The Veteran's GAF scores have ranged from 55 to 75.  Specifically, a GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

After thoroughly reviewing the evidence, the Board finds that the Veteran's psychiatric disorder is characterized by the following signs or symptoms:  difficulty getting along with others when at work, sleep impairment for which he takes medication, depressed mood which like his sleep is improved with medication, decreased motivation, and impaired insight and judgment.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  

In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  

The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's major depressive disorder.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).   That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.   Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment. 

The same holds true for the Veteran's impaired insight and judgment, as noted in some, but certainly not all of his VA outpatient treatment (VAOPT) records.   The Veteran's 50 percent rating already compensates him for "impaired judgment."  

The level of the Veteran's impairment of insight and judgment has at times been characterized as poor.  However, on most occasions his insight and judgment have been described as fair.  Also, while depression is a main feature of his psychiatric disability, this has primarily been controlled with psychotropic medication.  Moreover, while the recent July 2013 rating examination described his condition as being a low grade psychosis, it was also noted that he had not required stronger psychotropic medication, i.e., he has never been prescribed or taking more powerful anti-psychotic medication.  In this regard, while he has suicidal ideation, this was only on one occasion and was fleeting in nature.  Also, while he has some paranoid ideation and occasionally hears his name called, he has no homicidal ideation, no consistent much less chronic suicidal ideation, no visual hallucinations, no delusional beliefs upon which he acts, and no obsessional ideation or ritualistic behavior.  

The VA rating examiner found that the psychiatric disability caused occupational and social impairment due to mild or transient symptoms.  This more closely approximates a 10 percent rating.  However, subsequent VAOPT records suggests, by a decrease in the GAF scores, and the noted complaints and symptoms, some progression or worsening, it still has not reach the level warranting a 70 percent rating.  As to this, his speech has not been illogical, he has not had continuous panic or depression affecting his ability to function independently, and while he has had irritability with outbursts toward co-workers these was not accompanied by periods of violence.  Likewise, there is no significant neglect of his personal appearance or hygiene and no spatial disorientation and he had not required hospitalization for control or management of his psychiatric disorder.  

Given that the rating is not to be assigned solely on the presence or absence of particular symptoms but; rather, with consideration being given to the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impaired judgment is more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.  

The Board also finds that the Veteran's psychiatric symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating and, therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

So, as it stands, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration, which is the Veteran's only service-connected disorder.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  

In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Veteran does not contend, and the evidence of record does not otherwise suggest that his disability renders him unemployable.  Thus, the question of entitlement to a TDIU is not for consideration.

For all of the foregoing reasons, the Board finds that during this appeal the service-connected psychiatric disorder has not been more than 50 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a disability rating in excess of 50 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of any increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an effective date prior to May 22, 2012, for the grant of service connection for major depressive disorder with psychotic features prior to May 22, 2012, is denied.  

An initial disability rating in excess of 50 percent for major depressive disorder with psychotic features is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


